Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard).
Regarding claim 1, the limitations “A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executed by the at least one processor to cause the computing system to: render via a graphical user interface (GUI) a three-dimensional view of a construction project using a three-dimensional model file” is taught by Imamura (Imamura describes a housing sales support system which includes displaying a GUI and 3D rendered image of a CAD model of a real estate property using a computing device, e.g. abstract, paragraphs 27-
The limitation “that defines a set of meshes” is implicitly taught by Imamura (While Imamura indicates that CAD model data is provided by the real estate agent for rendering the 3D image, e.g. paragraphs 34, 45, 75, but does not describe details of the model data, per se.  However, Official Notice is taken of the fact that polygonal mesh representation is an old and well-known representation format in the art of computer graphics modeling, and Imamura did not specify any particular representation format should be used, such that one of ordinary skill in the art would have found it implicit that Imamura’s CAD model data could be defined using a polygonal mesh representation format.)
It is further noted that because Applicant did not traverse the assertion of official notice, the officially noted statement, first taken in the 9/2/20 office action, is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Imamura’s housing sales support system to use CAD model data defined using a polygonal mesh representation format because it is a well-known format in the art and Imamura did not specify any particular representation format should be used.
The limitations “wherein the GUI includes a first navigational control … and a second navigational control … and wherein the three-dimensional view of the construction project has a perspective from which the view is presented; receive, via the 
The limitations “a first navigational control comprising a first movable element and a second navigational control comprising a second movable element … receive, via the first navigational control, a first user input comprising a first movement of the first movable element, wherein the first movement includes a first direction component; receive, via the second navigational control, a second user input comprising a second movement of the second movable element, wherein the second movement includes a second direction component” are not explicitly taught by Imamura (Imamura’s on screen controls are clickable buttons, e.g. paragraph 48, element 5 of figure 8, which do not 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, to incorporate Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal for use with multi-touch platforms such as tablets or smartphone devices.  In the combination, Imamura’s viewpoint movement controls, elements 4 and 5, would be replaced with Marchal’s two joysticks, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, as taught by Howard, e.g. paragraph 54.  Further, although this is not required for the independent claims, with respect to depending claims 2, 9, and 15, it is noted that in the combination, Imamura’s height control buttons, corresponding to Marchal’s y axis translation, could be replaced with a movable slider element.  

Regarding claim 5, the limitation “wherein the first movement further includes a first magnitude component … cause the computing system to: determine a speed at which to reposition the perspective based on the first magnitude component; and reposition the perspective in accordance with the determined speed” is taught by Imamura in view of Marchal and Howard (Imamura’s element 4, e.g. paragraphs 48, 51, 52, is used to control the movement speed of the viewpoint shifting. As discussed in the claim 1 rejection above, in the combination, Imamura’s viewpoint movement controls, 
Regarding claims 8 and 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 9 and 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 12 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claims 13 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) as applied to claims 1, 8, and 14 above, and further in view of U.S. Patent 6,346,938 B1 (hereinafter Chan).
Regarding claim 3, the limitations “wherein the GUI includes a navigational control comprising a two-dimensional [display] … receive via the two-dimensional [display], … user input indicating (i) a location component, and (ii) a third direction 
The limitation “two-dimensional inset” is not explicitly taught by Imamura (Imamura indicates it is known, but potentially computationally expensive, to simultaneously display the 2D image with the 3D image, e.g. paragraph 54, but does not explicitly suggest simultaneous display of the 2D bird’s eye image as an inset.)  However, this limitation is taught by Chan (Chan describes a system for 3D model navigation which includes a 3D view and an overhead view displayed simultaneously, where one view is shown in the main viewport and the other view is shown in the inset viewport, e.g. abstract, figures 2, 5-7, col 7, line 9-31.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal for use with multi-touch platforms, to display the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, because Imamura does not suggest any particular format for 
The limitation “receive a third user input indicating (i) a location component, and (ii) a third direction component; and responsive to receiving the third user input, reposition the perspective from which the three-dimensional view of the construction project is generated based on the location component and the third direction component” is not explicitly taught by Imamura (Imamura receives two separate input events on the 2D display to indicate location and direction, a drag and drop operation and rotational dragging operation, respectively, e.g. paragraph 53, rather than a single input event, i.e. a particular indication, including both the desired viewpoint location and orientation.)  However, this limitation is suggested in view of Chan (Chan teaches using a click/drag/release mouse operation as part of a single input event to allow a user to more efficiently specify a new viewpoint location and orientation than separate control of location and orientation, e.g. col 9, lines 50-64, col 18, lines 1-29.  It is noted that Chan also describes navigation using the overhead view, e.g. col 8, line 51 – col 9, line 3, but does not suggest applying the click/drag/release mouse operation to the overhead view navigation, because Chan’s only considers joystick control of the overhead view and does not anticipate any mouse input to the overhead view.  Imamura’s overhead 2D view uses mouse input to specify a new viewpoint location/orientation, such that one of ordinary skill in the art would be motivated to apply Chan’s efficient click/drag/release mouse operation to Imamura’s overhead view, because it only requires a single input operation to specify a new viewpoint location and orientation, and Imamura’s overhead 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal for use with multi-touch platforms, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, to include Chan’s efficient click/drag/release viewpoint position and orientation mouse operation, in the form of a touch/drag/release multi-touch platform operation, as an alternative input to Imamura’s 2D overhead image to specify the viewpoint of the 3D image, because it would only require a single input operation to specify a new viewpoint location and orientation instead of two separate input events as taught by Imamura.
Regarding claims 10 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication 2009/0079731 A1 (hereinafter Fitzmaurice).
Regarding claim 4, the limitations “wherein the GUI includes a third navigational control comprising indications of levels of the construction project; and … cause the computing system to: receive, via the third navigational control, a third user input indicating a selection of a particular level of the construction project, and responsive to receiving the third user input, reposition the perspective from which the three-dimensional view of the construction project is generated such that an orientation of the perspective is repositioned along a vertical axis so as to provide a three-dimensional view of the construction project at the particular level” are not explicitly taught by Imamura (Imamura does not address multiple floors, i.e. levels, of a building, or navigation thereof.)  However, this limitation is taught by Fitzmaurice (Fitzmaurice teaches tools for navigation of a 3D environment, e.g. abstract, paragraphs 50-53, including an up/down tool for vertically displacing the viewpoint between floors or levels of a building, e.g. paragraphs 113-118, figure 29A.  Further, Fitzmaurice teaches that the up/down slider may include additional semantic controls to go up or down by a floor, e.g. using a page up/down set of controls as on typical scrollbars, or drag snapping to different floors marked on the slider, e.g. paragraphs 182-184.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and 
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) as applied to claims 1, 8 and 14 above, and further in view of U.S. Patent Application Publication 2006/0106494 A1 (hereinafter Alvarez).
Regarding claim 21, the limitation “wherein determining the speed at which to reposition the perspective comprises applying a linear scale factor to the first magnitude component” is implicitly taught by Imamura in view of Howard (Howard teaches, e.g. paragraphs 54, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, which implicitly corresponds to scaling the deviation magnitude to determine the velocity magnitude, as is well-known in the art.  Further, it would have been implicit to one of ordinary skill in the art, e.g. in view of Howard, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal for use with multi-touch platforms, to allow a user to select from linear and non-linear response functions as taught by Alvarez in order to provide system controls better suited to the user’s preferences.
Regarding claim  22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above, i.e. Alvarez teaches both linear and non-linear response functions in figure 8, elements 131-136.
Regarding claims 23 and 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.
Regarding claims 24 and 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 22 above.


Response to Arguments
Applicant’s arguments, see page 14, filed 1/29/21, with respect to the rejection(s) of claim(s) 1-5, 8-11, 14-17, and 21-26 under 35 U.S.C. 103 in view of Imamura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imamura, Marchal, and Howard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/           Primary Examiner, Art Unit 2619